DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 is drawn to functional descriptive material recorded on a computer usable medium. Normally, the claim would be statutory. However, the specification, at page 6 defines the claimed computer readable media as encompassing statutory media such as a memory or other computer readable media, without excluding non-statutory subject mater such as a “signal”. 
	A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
	Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. Examiner suggests amending the claim to recite the term “non-transitory” computer readable media, while at the same time excluding the intangible media such as signals, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarathy (US 2017/0192408 A1).
Regarding Claims 1, 8, 15, Nazarathy discloses a system/method/computer program product with a computer usable medium having computer readable code physically embodied therein (e.g. Fig. 2, abstract) comprising: a processing engine (e.g. Fig. 2 ADCs and DACs) configured to 5process feedback data converted from analog feedback data to digital feedback data (e.g. Fig. 2 ADCs 130, Paragraph [0198]), wherein the feedback data includes a plurality of data stream sequences (e.g. Paragraph [0024, 0178]) converted from the analog feedback data to the digital feedback data at a sample 
Regarding Claims 4, 11, 18, Nazarathy discloses a processing deadline for processing the plurality of data stream sequences is independent of the sample rate (e.g. Paragraph [0208-0209, 0222]).
Regarding Claims 5, 12, 19, Nazarathy discloses the sample rate establishes an input sample rate of the plurality of data stream sequences (e.g. Paragraph [0396], ADC sampling rate) and an output sample rate of digital control signals (e.g. Paragraph [0222], DAC sampling rate), and the analog-to-digital conversion interface subsystem is further configured to modify the output sample rate to optimally align the digital control signals (e.g. Paragraph [0208-0209, 0222]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarathy (US 2017/0192408 A1) in view of Gutman (US 2019/0089389 A1).
Regarding Claims 2, 9, 16, Although Nazarathy discloses a configuration subsystem; it fails to explicitly determine a number of slots in each of the plurality of data stream sequences; and assign individual data channels of the analog feedback data to respective slots.

Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate channel assignment as taught by Gutman into the system/method/CRM of Nazarathy in order to adaptively allow multiple ends to share or combine time resources.
Regarding Claims 3, 10, 17, Gutman teaches to assign at least one individual data channel to a plurality of respective slots (e.g. Paragraph [0098]).
Claims 6, 7, 13, 14, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarathy (US 2017/0192408 A1) in view of David (US 8,084,969 B2).
Regarding Claims 6, 13, 20, although Nazarathy discloses a system under control; it fails to explicitly disclose the system under control is a motor associated with a camera.
However, David teaches a system under control is a motor associated with a camera. (e.g. Column 5 Ln 28-41).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate control system as taught by Nazarathy to control the camera motor as taught as David in order to apply such applications to adaptively control the motor of the camera.
Regarding Claims 7, 14, 21, David further teaches sensor data associated with the motor (e.g. Column 5 Ln 28-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Celik (US 2011/0015788 A1), discloses a control system;
Pflum (US 10,084,469 B1), discloses a control system for ADC;
Nelson (US 2018/0037340 A1), discloses a control system for motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485